831 F.2d 973
Cornelius SINGLETON, Petitioner-Appellant,v.Morris THIGPEN, Commissioner, Alabama Department ofCorrections, Respondent-Appellee.
No. 87-7629.
United States Court of Appeals,Eleventh Circuit.
Oct. 21, 1987.

Al Pennington, Pennington, McCleave & Patterson, Mobile, Ala., for petitioner-appellant.
Ed Carnes, Asst. Atty. Gen. of Alabama, Montgomery, Ala., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Alabama;  Alex T. Howard, Judge.
Prior report:  Ala, 465 So. 2d 443.
Before HILL, FAY and VANCE, Circuit Judges.

BY THE COURT:

1
The district court certified that there exists probable cause for an appeal.  This Court is unable to resolve the merits of petitioner's appeal before the scheduled execution.  Accordingly, the execution of petitioner is ORDERED STAYED pending further order of this Court.    See Barefoot v. Estelle, 463 U.S. 880, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).